Title: From George Washington to Jonathan Trumbull, Sr., 1 November 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters near passaic Falls 1st Novr 1780
                        
                        I was yesterday honored with your Excellency’s favor of the 27th ulto. The letters inclosed for the president
                            of Congress were immediately forwarded by Express.
                        I am happy in believing that the dispatches for which you are apprehensive were not in the Mail, lately lost
                            at Stratford as the new Regulations for the Army were not compleated when that post left Philadelphia. They were finished
                            the 21st ulto and I hope will reach most of the Legislatures during their Fall Session. I have the honor to be with
                            perfect Respect Yr Excellency’s most obt and humble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I transmitted Your Excellency some very important dispatches on the 18h ulto. I hope they have got
                                safe to hand.
                        

                    